Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 1 of 27




                                  Exhibit 2


     Relevant portions of the deposition testimony of
       Jay Monahan, taken on December 8, 2020
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 2 of 27


   1             IN THE UNITED STATES DISTRICT COURT
   2             FOR THE SOUTHERN DISTRICT OF FLORIDA
   3                     CASE NO. 0:19-cv-63108-RAR
   4
   5     HANK HANEY and
   6     HANK HANEY MEDIA, LLC,
   7             Plaintiffs,
   8
   9     vs.
  10     PGA TOUR, INC.,
  11             Defendant.
  12     _______________________/
  13
  14
  15                     VIDEOTAPED DEPOSITION OF
  16               JOSEPH WILLIAM "JAY" MONAHAN, IV
  17                     Tuesday, December 8, 2020
  18                          9:59 AM - 5:59 PM
  19
  20
  21
  22     Stenographically Reported By:
  23     Cynthia Silverberg, Court Reporter
  24     Job No. 4358556
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 3 of 27


   1           Q.     And with regard to revenue generated from

   2     sponsors, what happens to that money?

   3           A.     Which sponsors are you referring to?

   4           Q.     Let's say there's a tournament sponsored by

   5     Avis, for instance, what happens to the money generated

   6     by a sponsor under those circumstances?

   7           A.     Well, in the case of Avis, they don't title

   8     sponsor an event.      So they would have purchased

   9     corporate hospitality, a Pro-Am ticket; they would have

  10     purchased an advertisement in a program.             And,

  11     ultimately, that revenue goes to the host organization.

  12     And it's an important part of the overall net proceeds

  13     that are generated.       So they've contributed to that

  14     redistribution in that community that I previously

  15     referenced.

  16           Q.     Does the PGA Tour have any authority to

  17     dictate to which (c)(3)s the money is distributed by the

  18     particular tournament sponsor?

  19           A.     Can you explain to me what you mean by

  20     authority?

  21                  MR. DAVIS:    Objection to form.

  22     BY MR. GINSBERG:

  23           Q.     Let's not use the word authority, if it's

  24     easier.    What role, if any, does the PGA Tour have to

  25     determine or to weigh in on the recipients of that

                                                                     Page 27

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 4 of 27


   1           Q.    Not specifically.        Did anyone express to you

   2     generally his feelings about the matter?

   3           A.    I also don't recall anybody generally

   4     expressing his opinions on the matter.

   5           Q.    When did you have this conversation with

   6     Mr. Greenstein?

   7           A.    I believe it was on May 30th.

   8           Q.    Did you call him, or did he call you?

   9           A.    I was asked to call him.

  10           Q.    Who asked you to call him?

  11           A.    Luis Goicouria had asked me because he was --

  12     it was suggested to him by his counterpart at Sirius XM

  13     that I do so.

  14           Q.    And did you call him?

  15           A.    I did.

  16           Q.    How long did you and he speak?

  17           A.    I don't recall specifically, but I would say

  18     15 minutes.

  19           Q.    Tell me about that conversation.

  20           A.    Well, I called him and I said to him that I

  21     recognize that I have no authority; we have no say in

  22     how Hank is treated.      But as his partner, I thought it

  23     was important for him to know my feelings on Mr. Haney's

  24     comments.     And that my feeling was that what he said was

  25     completely unacceptable, indefensible.              And as a result,

                                                                     Page 58

                                  Veritext Legal Solutions
                                       866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 5 of 27


   1     given the fact that our brand is on the station, is

   2     causing significant harm for us, I heard from a number

   3     of people.

   4                  And I told him that if I were in his shoes --

   5     and, again, recognizing that we don't have authority on

   6     the final decision -- but if I were in his shoes, as his

   7     partner, I thought he should know that he would no

   8     longer be working for me.        But, again, I recognize that

   9     it was his decision.

  10                  I know there were a lot of factors that were

  11     being -- that they were considering.                And I thanked him

  12     for the opportunity to express that opinion.

  13           Q.     When you made that call, Mr. Monahan, how many

  14     times have you listened to Mr. Haney's broadcast?

  15           A.     I have listened to it myself a couple of

  16     times.     And then I had heard it re-aired on other, you

  17     know, on other outlets and other channels.                So it's hard

  18     for me to say.

  19           Q.     But you're sure you had heard the actual

  20     broadcast by the time you talked to Mr. Greenstein?

  21           A.     Yes.

  22           Q.     And who had provided the broadcast to you for

  23     you to listen to it?

  24           A.     I don't recall.

  25           Q.     Do you recall Mr. Greenstein expressing

                                                                       Page 59

                                  Veritext Legal Solutions
                                       866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 6 of 27


   1           Q.     What standards of appropriateness has the Tour

   2     provided to Sirius XM in writing?

   3           A.     I'm not aware of any.         But then again, I'm not

   4     involved in the day-to-day of the business.

   5           Q.     Who would know the answer to that question, if

   6     you don't?

   7           A.     Rick Anderson, Luis Goicouria.

   8           Q.     Are you aware -- are you aware of the Tour

   9     having any standard of appropriateness with regard to

  10     broadcasting in writing in any regard?

  11           A.     In writing, I'm not.

  12           Q.     I'm going to have you just move that Exhibit 2

  13     in front of you.      We may go back to that.        But if you

  14     could, look at Exhibit 54, please.

  15           A.     Okay.

  16                  (Plaintiffs' Exhibit 54 was marked for

  17           identification.)

  18     BY MR. GINSBERG:

  19           Q.     Do you recognize this document that's entitled

  20     Responses and Objections to Plaintiff's first set of

  21     Interrogatories to Defendant?

  22           A.     I don't recognize this.

  23           Q.     Did you review either this or a previous draft

  24     of it before it was filed by the PGA -- or served by the

  25     PGA in this case?

                                                                    Page 75

                                  Veritext Legal Solutions
                                       866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 7 of 27


   1            objection that this witness is not here as a
   2            30(b)(6).     To the extent he has knowledge, he can
   3            respond.
   4                  THE WITNESS:       That's my understanding.
   5     BY MR. GINSBERG:
   6            Q.    Your testimony earlier today was that the PGA
   7     did not have the right or authority to instruct Sirius
   8     XM to discipline Mr. Haney, correct?
   9                  MR. DAVIS:      Objection.         Asked and answered.
  10                  THE WITNESS:       We didn't have the right to
  11            discipline Mr. Haney.
  12     BY MR. GINSBERG:
  13            Q.    And you didn't have the right to instruct
  14     Sirius to discipline Mr. Haney, correct?
  15            A.    Correct.
  16            Q.    And if you had done so, that would have been
  17     contrary to your rights, correct?
  18                  MR. DAVIS:      Objection to form.
  19                  THE WITNESS:       Based on my prior answer, I
  20            would say yes to that.
  21     BY MR. GINSBERG:
  22            Q.    Just briefly look at Exhibit 6, please.
  23            A.    Okay.
  24                  (Plaintiffs' Exhibit No. 6 was marked for
  25            identification.)

                                                                   Page 84

                                  Veritext Legal Solutions
                                       866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 8 of 27


   1     and we are in a long-term rights arrangement with
   2     Discovery with all of our international broadcast
   3     rights.
   4            Q.    What does that consist of?
   5            A.    Well, that consists of, today, our primary
   6     platform, which is Golf TV, and the nature of our
   7     business arrangement is that they have made a long-term
   8     rights commitment to us and they are placing our media
   9     rights going country by country, market by market, and
  10     putting us in the best possible position to build our
  11     profile, build the profile of the PGA Tour and our
  12     tournaments, given that they're the largest national
  13     media company in the world.
  14            Q.    Do they have an involvement in the U.S. media
  15     market as well?
  16            A.    They do, yes.       Not with us.
  17            Q.    Would they be a potential alternative for you
  18     if you wanted to replace Sirius?
  19            A.    Does Discovery have an alternative for us if
  20     we wanted to -- not that I'm aware of.
  21            Q.    Did you ever speak to Mr. Zaslav about the
  22     Haney situation?
  23            A.    Not that I recall.
  24            Q.    Do you know who Kristina Salen is, S-a-l-e-n?
  25            A.    I do not.

                                                                   Page 96

                                  Veritext Legal Solutions
                                       866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 9 of 27


   1             Q.      Do you know someone whose email address is

   2     PMoulder -- M-o-u-l-d-e-r -- 49?

   3             A.      I'm sorry.     Say it again.

   4             Q.      P. Moulder.     Does that -- do you know somebody

   5     whose last name is Moulder, M-o-u-l-d-e-r?

   6             A.      The only Moulder I can recall knowing is

   7     Mark Moulder from a prior life.                 I don't know a

   8     Peter Moulder.

   9             Q.      Do you agree or disagree with the statement

  10     that the PGA has no oversight on talent at Sirius XM?

  11             A.      No oversight, I would agree with that

  12     statement.

  13             Q.      You know, I think I asked you this, but I'm

  14     not sure I really pinned you down.                  Do you remember the

  15     PGA ever reaching out to Sirius XM and stating that its

  16     programming was inappropriate, other than the Haney

  17     situation?

  18             A.      I don't recall any instances where we did

  19     that.        I really don't.

  20             Q.      Has the PGA ever vetoed a Sirius hiring

  21     decision or halted a Sirius hiring decision?                  And,

  22     again, I'm excluding the Haney situation.

  23                     MR. DAVIS:     Again, you're asking him from his

  24             personal perspective, not as a 30(b)(6)?

  25                     MR. GINSBERG:      Correct.

                                                                          Page 97

                                       Veritext Legal Solutions
                                            866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 10 of 27


    1     and their tournament coverage will continue on the Golf

    2     Channel through 2030, as will early round coverage of

    3     the PGA Tour -- that's Thursday, Friday each week --

    4     with a select -- I believe it's seven events total where

    5     we have all four days of coverage.             And then we have --

    6     Golf Channel is owned by Comcast.             Comcast owns NBC.       We

    7     split our broadcast package with NBC and CBS.

    8                 And I believe in discussions with Golf

    9     Channel, we've been able to secure a commitment to

   10     attempt to try and bring more LPGA programming on to NBC

   11     if the LPGA has the sponsorship and the opportunity to

   12     do that.

   13                 And then we have a commitment -- the same

   14     commitment I was referencing earlier -- to promote the

   15     LPGA Tour on our broadcast and the LPGA Tour to promote

   16     the PGA Tour and our tour on their broadcast.               That's

   17     the spirit of the partnership that will carry through

   18     the agreement.

   19           Q.    And the agreement to attempt -- to intend to

   20     attempt doesn't sound like much of an agreement with

   21     regard to getting the LPGA on the networks.               Does

   22     that sound --

   23           A.    You have to -- that's fair.             But you have to

   24     realize that, for us, you've got -- we have the PGA

   25     Tour, PGA Tour Champions, Korn Ferry Tour.               Golf Channel

                                                                      Page 123

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 11 of 27


    1     has a commitment with the European Tour, Asian Tour,

    2     several other tours, and the LPGA Tour.

    3                 They have -- on the NBC window, they've got a

    4     number of other sports where they're in partnership with

    5     and they've got a number of other rights deals coming

    6     forward.    So I think it's fair to say it doesn't sound

    7     like a commitment.      But I think you'll find, and fans

    8     will find, that as we go out into 2022 and beyond,

    9     you'll start to see more LPGA programming on NBC.

   10     That's at least the opportunity that we've all agreed to

   11     pursue.

   12           Q.    Is there a single contract with Golf Channel

   13     and NBC, or is there two different agreements?

   14           A.    There are two different agreements.

   15           Q.    What proportion of the revenue does the PGA

   16     receive from the Golf Channel contract?

   17           A.    It's a significant portion.

   18           Q.    Ninety-five percent?

   19           A.    I would say north of 90 percent.

   20           Q.    With regard to the NBC contract, what

   21     percentage does the PGA receive and what percentage does

   22     the LPGA receive?

   23           A.    Given that today they have very little

   24     programming on NBC beyond the KPMG Women's Championship,

   25     until they're able to have more programing on it,

                                                                   Page 124

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 12 of 27


    1     nothing really has changed.

    2           Q.    So it's essentially ninety-nine point

    3     something percent goes to the PGA; is that correct?

    4           A.    Yeah.    North of 95 percent.

    5                 MR. DAVIS:     Can we take a -- I'm sorry.        Go

    6           ahead.

    7                 MR. GINSBERG:     I'm almost done with this.

    8     BY MR. GINSBERG:

    9           Q.    And the LPGA has no percentage of the CBS

   10     contract, right?

   11           A.    That's my understanding.           I'm not aware of any

   12     LPGA programming on CBS.

   13                 MR. GINSBERG:     Bill, I have one more, probably

   14           60 seconds on this line.          Do you want to break now,

   15           or do you --

   16                 MR. DAVIS:     No, no.      Go for it.

   17     BY MR. GINSBERG:

   18           Q.    In entering into that arrangement with the

   19     LPGA, does the PGA now exercise or have the right to

   20     exercise additional supervision or become additionally

   21     involved in the functioning of the LPGA?

   22                 MR. DAVIS:     Objection to form.

   23                 THE WITNESS:     We do not.

   24     BY MR. GINSBERG:

   25           Q.    Is it a day-to-day matter, or what is the

                                                                    Page 125

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 13 of 27


    1     a proposal for how to resolve the situation with Sirius?

    2           A.    No.   I don't remember that.

    3           Q.    Do you remember Mr. Whan suggesting to you

    4     that an attempt be made to pursue Sirius to suspend

    5     Mr. Haney for 30 days and to obtain for the LPGA a show

    6     regarding -- relating to women's golf, in particular?

    7           A.    I do recall Mr. Whan saying that Sirius XM --

    8     Sirius XM coverage of the LPGA was, you know, was not

    9     meaningful prior to that point in time.             But certainly a

   10     comment like that had brought a lot of attention to the

   11     LPGA in a negative light, but I don't recall talking

   12     about any specific solutions with Mr. Whan.

   13           Q.    Mr. Whan never suggested to you that any

   14     attempts should be made to get Mr. Haney terminated from

   15     Sirius, did he?

   16           A.    His comments were more specific to the fact

   17     that he shouldn't be on that channel and he shouldn't

   18     have that opportunity.       But specific suggestions, I

   19     don't recall having communications about options or

   20     specific suggestions.

   21           Q.    He didn't ask you to assist in getting

   22     Mr. Haney terminated, did he?

   23           A.    No, not specifically.

   24           Q.    Did he ask you to do anything?

   25           A.    No.   I think at that point in time, he

                                                                    Page 130

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 14 of 27


    1     question.     You would have to ask the LPGA that question.

    2             Q.   When's the last time you attended an LPGA

    3     tournament?

    4             A.   The last time I attended an LPGA event?                I

    5     don't recall the last time I attended an LPGA even.

    6             Q.   Have you ever attended an LPGA event?

    7             A.   I have.   Yes.

    8             Q.   Have you stayed for an entire round of an LPGA

    9     event?

   10             A.   An entire round, yeah.         I mean, it's, again,

   11     early in my career, when I was working with athletes,

   12     and I worked with two LPGA players.                 So in that

   13     capacity, I attended many events over many days.                   But I

   14     typically don't stay at tournaments for long periods of

   15     time.

   16             Q.   As commissioner, have you ever attended an

   17     LPGA event?

   18             A.   I don't believe I have.

   19             Q.   Do you think that's offensive to the LPGA?

   20             A.   I really don't because, if it was offensive,

   21     I'm sure Mike would tell me.          We are business partners

   22     and, you know, we have the occasion to understand our

   23     respective roles.      And he knows, if he needs me at an

   24     LPGA event, all he has to do is ask.

   25                  And that's very similar in respect to my

                                                                           Page 136

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 15 of 27


    1           identification.)

    2     BY MR. GINSBERG:

    3           Q.     What do you recognize it to be?

    4           A.     His apology statement, Mr. Haney's apology

    5     statement.

    6           Q.     Did you see Mr. Haney's written apology on May

    7     29th, 2019 at 9:45 p.m. -- I'm sorry -- 9:45 a.m.?

    8           A.     Did I see it at that time?

    9           Q.     Yes, sir.

   10           A.     I saw it at some point following, you know, in

   11     the time that followed the issuing of this statement.                 I

   12     can't recall how close it was to 9:45.

   13           Q.     Was it before or after Mr. Haney was

   14     terminated from Sirius?

   15           A.     No.   I don't believe that statement was issued

   16     before he was terminated.

   17           Q.     Sir, was this about a half-hour after the

   18     broadcast?

   19           A.     Correct.

   20           Q.     I thought you just said you don't believe that

   21     this statement was issued before the termination.

   22           A.     I'm saying it was issued before the

   23     termination.

   24           Q.     I apologize.

   25           A.     That occurred days later.              I'm just not --

                                                                        Page 144

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 16 of 27


    1     of several million dollars more during 2020 than they

    2     did in 2019?

    3           A.    What it means is they would have received

    4     several million dollars of additional media rights

    5     revenue in 2020 than they did in 2019.              I can't speak to

    6     all the other revenue sources.

    7           Q.    What you refer to as media rights revenue,

    8     will they have received several million dollars more

    9     from media broadcast in 2020 than they did in 2019?

   10           A.    They will have.

   11           Q.    Where is the tournament this week you

   12     mentioned, which tournament is that?

   13           A.    It's the U.S. Women's Open.

   14           Q.    And where is that being played?

   15           A.    In Houston, Texas.

   16           Q.    Can you give me the top five ranked players

   17     playing in that tournament this week?

   18           A.    I can't specifically give you the top five

   19     players ranked in that tournament.

   20           Q.    How about the --

   21           A.    I can tell you who I think is going to win.

   22           Q.    Tell me the last name.          Who do you think is

   23     going to win?

   24           A.    The finest female professional golfer in the

   25     world.

                                                                     Page 153

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 17 of 27


    1           Q.    What's her name?

    2           A.    We'll find out Sunday night.

    3           Q.    What's your prediction?

    4           A.    I've been very fortunate to work in this

    5     business for as long as I have.            The one thing I have

    6     realized above all else is I am not someone that should

    7     be predicting who will win because I'm terrible at it.

    8     And I don't --

    9           Q.    Who is the top ranked woman playing in the

   10     tournament?

   11           A.    I'm not sure what the latest iteration of the

   12     world ranking is, or the Rolex Points is.

   13           Q.    Who are the top several players playing?

   14           A.    I'm focused on the business of the PGA Tour,

   15     PGA Tour Champions, Korn Ferry, PGA Tour Latino America,

   16     PGA Tour China, PGA Tour Canada, our relationship with

   17     the European Tour and our industry relationships.            The

   18     person who is in a position to tell you the top players

   19     in the world would be Mike Whan.            He runs the LPGA Tour.

   20                 MR. GINSBERG:     Cindy, would you please read

   21           back to Mr. Monahan my question that I asked?           And

   22           I would ask Mr. Monahan to respond to my question.

   23                       (The question was read back.)

   24                 THE WITNESS:     I would say the top several

   25           players are Brooke Henderson, Lydia Ko,

                                                                   Page 154

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 18 of 27


    1     the event.     And beyond that, you know, you had a
    2     19-year-old rookie who I read about on Friday night who
    3     was tied for the lead --
    4           Q.     What's her name?
    5           A.     -- and they had --
    6           Q.     What's her name?
    7           A.     I don't recall.
    8           Q.     How did she -- what was her placement?
    9           A.     She ended up -- she made a 6 on the last hole
   10     on Saturday to move back into a tie with multiple
   11     players.     And then didn't have a good day on Sunday.
   12     And her final position, I can't quite recall.
   13           Q.     But I asked you for the top three players and
   14     you gave me one.
   15           A.     The top three at what point?           Sorry.
   16           Q.     At the end of the tournament.
   17           A.     The end of the tournament?
   18           Q.     Yes, sir.
   19           A.     All I know is that Angela Stanford won the
   20     event.     I can't recall specifically who came in second
   21     and beyond.
   22                  MR. DAVIS:      If you're ready to move on, we
   23           have Exhibit 58 here.
   24                  (Plaintiff's Exhibit No. 58 was marked for
   25           identification.)

                                                                  Page 156

                                   Veritext Legal Solutions
                                        866 299-5127
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 19 of 27




                                 Exhibit 2-1


        Exhibit 27 to the deposition testimony of Jay
          Monahan, taken on December 8, 2020
  Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 20 of 27


From:           Joel Schuchmann [JoelSchuchmann@pgatourhq.com]
Sent:           5/29/2019 4:59:11 PM
To:             Laura Neal [LauraNea|@pgatuurhq.com];K8arkStevens[K8ark5tevens@pgatuurhq.com]
Subject:        RE: XM/Hank Haney comments on Asians



Yes, and I think our 'loose' affiliation with Sirius/XM - we don't control those shows - could damage us potentially.

Joel Schuchmann
Vice President, Communications

PGA TOUR
112 PGA TOUR Boulevard
Ponte Vedra Beach, Florida 32082
Office: 904-280-4707
Mobile: 904-616-2441
joelschuchmann©pgatourhq.com


From: Laura Neal <LauraNeal@pgatourhq.com>
Sent: Wednesday, May 29, 2019 4:30 PM
To: MarkStevens<MarkStevens@p0atourhq.com>¡]oe|5chuchmann"Joe|Schuchmann@p0atourhq.com>
Subject: RE: XM/Hank Haney comments on Asians

Joel - do you think we should keep an eye on this from a social listening perspective? With Sung Kang and Kevin Na
winning recently, I wonder if this would ever come back to the PGA TOUR to comment on his unfortunate remarks....
Not very D&| friendly...


From: Mark Stevens
Sent: Wednesday, May 29 2019 2:58 PM
To:]oe|Schuchmann^]oe1Irhuchmann@pgatourhq,com>;LauraNea|<LauraNsaWpgatnurhq,cnm>
Subject: XM/Hank Haney comments on Asians

You see this?

ha*s://twitterzom/SumMu'ksGC/satm/1133751016120391328


                  IT'S NOT JUIIT A WAY TO PLAY
                  IT'S A WAY TO SL               ItitiVaillOOMPAR




                                                                                                       sx*o/r
                                                                                                         27




                                                                                                      PGATOUR-0002355
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 21 of 27




                                 Exhibit 2-2


        Exhibit 28 to the deposition testimony of Jay
          Monahan, taken on December 8, 2020
  Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 22 of 27


From:              David Logue [DavidLogue@pgatourhq.com]
Sent:              5/29/2019 9:47:33 PM
To:                Laura Neal [LauraNeal@pgatourhq.com]
Subject:           RE: XM/Hank Haney comments on Asians




Christine's statement is part fact, part hyperbole. Hank's show is on Monday - Satuday from 10 a.m. - 12 p.m. ET. It's
the only program on the air that many days per week, but (depending on the week, time zone, tee times, etc.) "Inside
the Ropes" with Carl and Dennis Paulson is sometimes on the air more hours in a given week. I don't think Hank or his
show are the longest running host/program on the channel, either. However, in terms of promotion, Hank probably
recieves more love from SiriusXM than anyone else on the channel because he's got the most "name recognition" and
isn't afraid of saying sensational things. I would submit that, since we have nothing to do with Hank or his show, calling
it "the PGA TOUR's flagship SiriusXM show" is innacurate, even if it's considered the crown jewel from SiriusXM's
perspective. Here is a link to the channel home page:

ht1Ps:             dhucxmLoom/rarv|ot/5atoUhe?         Channel {1úcN|dpagenamp=5X1V136ZF5X1Vi Channel [%ZFChannolD




From: Laura Neal <LauraNeal@pgatourhq.com>
Sent: Wednesday, May 29, 2019 8:58 PM
To: David Logue <David Logue@pgatourhq.com>
Subject: Re: XM/Hank Haney comments on Asians

Thanks, Dave. Can you help educate me on our exact relationship with this show? Is Christine Brennan just casting a
wide net out or is there credibility to this statement: "This was said on the PGA Tour's flagship SiriusXM show."

Laura Neal
PGA TOUR
svP Communications & Media Content
904-273-7655
LauraNeu|@p&uTou,hg,00m

On May 29, 2019, at 8:40 PM, David Logue < DavidLogueG)pg.atourhq.com > wrote:


Ijust spoke with Jeremy Davis, program director for SiriusXM PGA TOUR Radio. He said SiriusXM worked with Hank on
the apology Tweet, and that adjustments were being made to avoid having Hank on the air in the coming days. When I
asked if a statement or further action/comment would be forthcoming, Jeremy said he would reach out to Andrew
Fitzpatrick (V.P of Corporate Communications at SiriusXM) and let me know. When I hear back from Jeremy regarding
this matter, I'll be sure to relay his correspondence to this group.

Thank you    ...

David Logue
PGA TOUR Radio
112 PGA TOUR Blvd.
Ponte Vedra Beach, FL 32082
Office: 904.940.7257
Mobile: 904.728.8356
Fax: 904.280.6730




                                                                                                      PGATOUR-0002389
  Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 23 of 27
Éwid)u4oe@pautoorhg.uum




From: Laura Neal <LauraNea1@pgatuurhq,cum,
Sent: Wednesday, May 29, 2019 8:10 PM
To: Jay Monahan < JayMonahan@pgatourhq,corn >; Ron Price < RonPrice,@pgatourhq,com >; Allison Keller <
/U|isonKe|1erPpgatourhq.cum >; Norb Gambuzza < NorbGarnbuzzaPpgatuurhg,cum >; Rick Anderson <
K|ckAndeoonG)pgatourhqznm>; Greg Hopfe <GregHnPfe@PKatou/hqzonn >; David Logue <
DuvidLoAueVppguTourhÁ,00m>
Cc: Kirsten Sabia <                         >; Joel Schuchmann < JoeSchuchmann(pgatourhqcorn >; Dave
Cordero <Dave[ordoroP]pRatnurhqznm >
Subject: Fwd: XM/Hank Haney comments on Asians

FYI below thus far on social listening results.

Karen Crouse tweeted that she asked Mike a Whan for his reaction and he said, "I'm not going to waste my time on
people who are never going to get it."

Also, here is a link to Hank's apology on Twitter. Dave L - any insight into SXM's plans?

https://twittsr,com/hankhaoev/status/11337764Q413758Q872?s=21


Laura Neal
PGA TOUR
SVP Communications & Media Content
904'273'7655
LauraWea@p&atourhgzom

Begin forwarded message:

From: Jennifer Turk <]eoniferTorkVppguTourhÁ,00m>
Date: May 29, I019 at 7:45:49 PM EDT
To: Laura Neal < LauraNpal.pgatourhgzom >, Mark Stevens < arkitpvons@pgatourhq,com >, Joel Schuchmann <
]oe6chowhmunn@pguToo,hÁ,00m>,EUeHvozduvic<8leHvozdovio@*gatwurhV,con`>
Cc: Josh Pranckevicius<]oshPnancksvirius(cDpgatourhg,cum>
Subject: Re: XM/Hank Haney comments on Asians

Hi there,

Apologies for delay just had to drive home to let the pup out.

There have been 1.7K mentions creating a potential reach of 25 million. As can be expected all mentions are negative
towards Hank. Below I have attached the top 20 tweets by engagement.

None of our players have engaged with the topic yet. We will continue to monitor and let you know if the topic starts to
pick up.

Please let me know if there is any area you would like more focus on.


 Author name      Followers     Following
 Michelle Wie         434596            253




                                                                                                   PGATOUR-0002390
 Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 24 of 27

Jerry Foltz            30722           1169

Michelle Wie         434596             253

Michelle Wie         434593             253

Jemele Hill         1137213            2419
Karrie Webb            13259            347

USA TODAY           3794731             527
Nally
Leadbetter              4514           1035
Christine
Brennan                39915           1470
Samantha
Marks                   2095            781

GOB,com              314850            1482

Lisa Cornwell          11590            807

Sean Zak                4294            450
Christina Kim          64709            231
Sports
Illustrated         1756664            2891
Karen Crouse            4386            848

GOB.com              314850            1482
Ryan
Ballengee              14010           1650

TMZ                 4977294             907

Golf Diges           799047             376




Text
 As a Korean American female golfer, these comments that @Hank Haney made disappoint and anger me on so many different levels. Racisrt
this, but this must be called out. httpy://tcojFl8öByTos0 "
 Very disappointed to hear @HankHaney completely disparage womens golf and the @LPGA on his radio show. ""| couldn't name 4players
racist or sexist. Shame on you Hank."
"Too many of these girls, Korean or not, have worked countless hours and sacrificed so much to play in the US Open this week. There are sol
@HankHaneyhttoo/ózo/YB2Sô0znC"


"Hank Haney, leader in the clubhouse for acting like a racist moron. ttps:11 .colCAoV4s'vV511T "
Well said @themichellewie Wiesy! Shame on you @HankHaney and Steve Johnson. @PGATOUR if you,Äôre truly serious about supporting          tF
anymore! https://t.co/21wZoBE4Tn
"Commentator Hank Haney, who belittled South Korean golfers in the LPGA, must be fired for his racist, sexstæmadoI0pinionhttpsx/to
" .«HncHaney Next time youe crying             time &ae;;6ecideto doive into vvunnen's golf. dn some research, «iriusXMPGATOUR can pr
golf aind he U.S. Wornen Open the respect they deserve @r get out.
                                                                        `
  If Hank Haney isn,Äôt fired by dinnertime, the powers that be in golf   WPGATOUR,A(Dand ,Âi@SIRIUSXM,Â© are making a statement t
the very people they need in the future. https://t,col3NCotPkrfv10,@usatoday"
"Hank Haney took some shots at the @LPGA this morning on his @SiriusXMPGATOUR show with Steve Johnson:
Steve: This week is the 74th U.S. Women,Äôs Open, Hank.
Hank: Oh it is? I,Äôm gonna predict a Korean.
Steve: *laughs* Okay, that,Äôs a pretty safe bet.


Hank Haney opens his radio show with racist and sexist comments about the U.S. Women,Äôs Open. https)YCcollVVVD4Ac8zx ht¢ps://t.co/F




                                                                                                           PGAT[)[]R-0002391
  Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 25 of 27
 Racist. Sexist. Disgraceful.

 That was Hank Haney today on @SiriusXMPGATOUR. https://tco/c$wynlXqlf
 "What @Hank Haney said is offensive in all kinds of ways, but if you want to further understand why something like that happens, look to the

 A gross list of excuses for men to not pay attention to female golfers. https:jJtcoJiNWixDì2ûn
 "WOW @Hank Haney. Way to go. Heaven forbid we celebrate the game of golf and all of the incredible golfers around the globe, male, femal
 able to do what I love, and I,Äôm lucky to love what I do. httos://tcolOTARDuTI-11"
 "Hank Haney, Tiger Woods' former swing coach, made racist and sexist comments disparaging women's golf on his radio showhttpx//ccu/O
 "I asked @LPGACommish about @HankHaney's comments and he said, ""I'm not going to waste my time on people who are never going to E
   Racism and sexism are no laughing matter.

 Michelle Wie and several LPGA players have already condemned Hank Haneys disparaging comments: htt;n://tco/FSJUSRoKdkht¢s://toy
 "If you'd prefer to listen to Hank Haney disparage the LPGA and US Women's Open this morning on SiriusXM, here's the audio: https://t.ro/A
  Michelle Wie Rips Hank Haney Over Racist, Sexist' LPGA Comments hups://.cu/CiVlrlNEp8"
 Golf instructor Hank Haney was criticized on Wednesday for making disparaging comments about the U.S. Women's Open: https://t.coNzi.c5



Jen Turk
PGA TOUR I Digital Audience Development
c. 561.358.9526 I o. 904.543.5233




From: Laura Neal < LæuraNea!úDpÁatourhq.00nn»
Date: Wednesday, May 29, 2019 at 5:05 PM
To: Mark Stevens < MarkStevens@pgatourhq.com >, Joel Schuchmann < JaelSchuchmann@pgatourhq,com >,
]enniferTurk<]enniferTurk@AQaLourh4.cornx,B|eHvozdovic<B|eHvozdovic@pgeLourhq.corn>
Subject: RE: XM/Hank Haney comments on Asians

Jen and Elle - sorry we are keeping you so busy. Could you keep an eye on this conversation? Not good....




Opinion:     ank Haney isn't fi re~ from his
                            NU



radio job, golf's ea=ers are condoning racism,,
                                             Ñ




Ñ0)
mmmm
fi'ed/127573300l1


httpsi/tmAtter.corn/SamMarksG{}status/1133751Q1G12Ú2Q1328




                                                                                                             PGATO[]R-0002392
Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 26 of 27




                                 Exhibit 2-3


        Exhibit 30 to the deposition testimony of Jay
          Monahan, taken on December 8, 2020
  Case 0:19-cv-63108-RAR Document 87-2 Entered on FLSD Docket 05/03/2021 Page 27 of 27


From:             Joel Schuchmann [JoelSchuchmann @pgatourhq.com]
Sent:             5/30/2019 4:22:17 PM
To:               pmoulder49 @gmail.com
Subject:          Hank Haney



Peter,

Thanks for taking the time to reach out. We agree with you on nature of the comments made
by Mr. Haney yesterday, and we have shared our position with SiriusXM's leadership and we
await a response. The network is not owned or operated by the PGA TOUR so we don't have
any oversight on items such as talent, so that complicates the situation. That said, the PGA
TOUR is committed to and proud of the increasingly diverse makeup of our fan base, not to
mention the power and accomplishments of the game's world -class, global players - both on
the PGA TOUR and LPGA, whom we are working with more closely than ever before.
Comments or actions to the contrary will not deter us in our efforts to ensure that golf is a
game for everyone. If you and your golf team is ever in the vicinity of a TOUR event, please let
us know - we'd love to have you as guests! Best, Joel

Joel Schuchmann
Vice President, Communications

PGA TOUR
112 PGA TOUR Boulevard
Ponte Vedra Beach, Florida 32082
Office: 904 -280 -4707
Mobile: 904 -616 -2441
joelschuchmann ©pgatourhq.com


                                                                                                                       ... ..:...

                           JUST' , fil` TO
                                                                       :....:::...:..:...; ...

                     ' NOT
                       :'
                                                            .;
                                                            ;:                                                           `:
                                                                                                                  .............

                                    :::::,J::::                      .::::
                                    .............................................................
                                                                 ..

                                                                                                                   (I1

                     .. ..                                                                        .        ...         the .           _         ..           ..   ,...,. hereny                 .




  :...   ,      distr:.,.,..   ,.                                                          E...          _.....E..            is               prohbted.. t..1. you are not the intended ,er.
...,\. sender   mph! .. ... C'.l.E. destroy ..                                               of the ..           ,..      .   ,.....       .




                                                                                                                                                                                                EK.iiF;IT

                                                                                                                                                                                                30




                                                                                                                                                                                          PGATOUR-0002560
